Title: To George Washington from Brigadier General Benedict Arnold, 25 June 1776
From: Arnold, Benedict
To: Washington, George

 

Dear General
Albany June 25th 1776

By this express, you will receive advice From Genl Schuyler of our evacuateing Canada, an event which I make no doubt (from our distressed situation) you have some time expected, the particulars of Genl Thompsons repulse, & Captivity, as nearly as could be ascertained, have ben transmitted, you. on advice of which, very direct Intelligence that the Enemy were greatly superior to us In numbers, I advised Genl Sullivan to secure his retreat by retireing to St Johns. he was determined to keep his Post at Sorell, If posible & did not retire untill the 14th Inst. at which time the Enemy were as high up with their Ships as the Sorell—The 15th at Night when the Enemy were at Twelve Miles distance from me I quitted Montreal, with my little Garrison of Three hundred Men[.] The whole Army with their Baggage & Cannon, (except three heavy peices left at Chamble), Arived at St Johns the 17th & at the Ile Aux Noix the 18th previous to which it was Determined by a Counsil of Warr, at St Johns that in Our distressed Situation, (One half of the Army Sick & allmost the whole, destitute of Cloathing & every necessary of Life except Salt Pork & Flour) It was not only Imprudent but Impracticable to keep Possession of St Johns.
Crown Point, was Judged the only place of health & Safety to which the Army could retire, and Oppose the Enemy, it was found Necessary to remain at the Ile aux Noix, for some few days untill the Sick heavy Cannon &c. could be removed, Genl Sullivan did not Chuse to leave the Ile aux Noix, untill he received positive Orders for that purpose, & thought it necessary for me to repair to this place & wait on Genl Schuyler, I arived here last night & am happy to find him of our sentiments In quitting the Ile Aux Noix, which from it’s low situation Is rendrd very unhealthy, & from the Narrow Channell leading to it from the S. Part of lake Champlain of Six Miles in length & from three to eight hundred yards in breadth is rendred very |insecure, as the enemy by light pieces Cannon & Small Arms, might render all Access to it dangerous If not Impracticable. It now appears to me of the Utmost Importance, that the lake be emediately secured by a large Number of (at least Twenty or |thirty) Gundaloes Row Gallies & floating Batteries, the Enemy

from undoubted intelligence have brought over a large Number (it Is said One hundred) Frames for Flat Bottom Boats design’d to be made use on lake Champlain, and from their Industry & Strength will doubtless become masters of the lake, unless Every nerve on our part is Strained to exceed them in a Naval Armament. I think it absolutely necessary that at least three hundred Carpenters be emediatley employd Fifty Sent from Philadelphia, who are acquainted with Building those kind of Craft would greatly Facilitate the matter—A particular return of the Army could not be obtained, in our hurry and Confusion it will be transmitted you in a few days I believe the whole abt Seven thousand, & at least One half of them Sick & unfit for duty, but daily recovering Upwards of One thousand more are yet to have the small Pox, the Enemy from the best Intelligence that can be obtained, are, near Ten thousand exclusive of Canadians & Savages, few of the Latter have Joined them, as yet.
I make no doubt it will be thought Necessary to repair Crown Point, or build a new Fort Near that Place, the former from, the Advantage of It’s Situation, & the fine Barracks nearly Compleated will I believe be thought most proper, I make no Doubt but Genl Gates, whom I am happy to hear, ⟨is on⟩ his way here will pay Emediate attention to it.
I flatter my Self our Arms under your Emediate direction will meet with more Success than they have done in this quarter, I make not the least doubt our Strugles will be Crowned with Success, I am with every Friendly wish, most respectfully Dear Genl Your affectionate & obedt Humble Servt

B. Arnold

